                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE EAST ERN DISTRICT OF NORTH CAROLINA
                                         SOUTHERN DIVISION
                                          No . 7 : 09 - CR -1- l H
                                        No . 7 : 16 - CV - 167 -H

 GEORGE WILLIAM BLACKWELL ,
      Petitioner ,
                                                                             ORDER
             v.

 UNITED STATES OF AMERICA ,
      Respondent .

        This matter i s                be f ore the court on petitioner ' s motion to

vacate under 28 U. S . C . § 2255 ,                    [DE #156], and motion for extension

of time to file supplemental briefing ,                          [ DE #1 77] .

                                                 BACKGROUND

        On November 9 , 2009 , pursuant to a signed Memorandum of Plea

Agreement , petitioner pled guilty to bank robbery , in violation of

18   U. S . C .        §    2113 (a)   (Coun t    One) ;   interference with commerce by

robbery , and aiding and abetting , in violation of 18 U. S . C . §§ 1951

and 2 (Count Six) ; and u se of a firearm during and in relation to

a crime of violence , and aiding and abe tti ng ,                           in violation of 18

U. S . C .        §§   924(c)(l)(A)        and     2    (Count   Seven) .        Petitioner   was

sentenced by this court to a total term of imprisonment of 155

months on February 9 , 2010 .                    Petitioner did not appeal .          Therefore ,

petitioner ' s              judgment became final at the entry of this court ' s

judgment on February 18 ,                   2010 ,     " the date upon which         [petitioner]
declined to purs u e further direct appellate review ."                                 United States

v . Sanders , 247 F . 3d 139 , 142 (4 t h Cir . 2001 ) .

       On June 20 ,      2016 , petitioner , proceeding pro se 1 ,                          filed the

instant motion to vacate pursuant to 28 U. S . C . § 2255 ,                                [DE # 156] ,

arguing that neither armed bank robbery ,                                 (Count One)       nor Hobbs

Act    Robbery       (Count   Six) ,    qualifies           as       a    crime    of    violence    to

support his conviction under 18 U. S . C .                       §       924 (c)   in light of the

Supreme Court ' s decision in Johnson v . United States , 135 S . Ct .

2551    (2015)   2     Petitioner also argues his Sixth Amendment rights

were violated because his sentence was increased for brandishing

a firearm ,      rather than using an d carrying a firearm , although he

argues he was only subject to a five year term of imprisonment

" based upon the indictment , conviction , and plea ."                                  [DE #156 at 5

and DE #156 - 1 at 2] .

                                 COURT'S DISCUSSION

       The Sup reme Cou rt recently i nvalidated the residual c l ause of

the c rime o f violence definition under 18 U. S . C .                             §    924(c)(3)(B) .

United States v .         Davis ,      139 S .       Ct .   23 1 9 ,       2323 - 24    (2 019) .   The


1 On      September 10 , 2019 , counsel filed a notice of appearance pursuant to
Standing Order 15 - SO- 02 .    [DE #175] .
2 In the Johnson decision , the Supreme Court of the United States invalidate d
the residual clause found in 18 U. S . C . § 924(e) (2) (B) (ii)       ( " Armed Caree r
Criminal Act " or " ACCA" ) .     Johnson , 135 S . Ct . at 2557 . In Welch v . United
States , 136 S . Ct . 1257 , 1265 (2016) , the Supreme Court held the rule pronounced
in Johnson is retroactively applicable on collateral review .         The court notes
petitioner timely filed his motion to vacate within one year of Johnson .            28
U. S . C . § 2255(f) (3) . However , Johnson does not afford relief to petitioner as
he was not sentenced under the ACCA .



                                                 2
precise question remaining before the court is whether Hobbs Act

Robbery is a crime of violence under the force clause of 18 U.S . C .

§    924 (c) (3) (A)            The   Fourth Circuit                 has    recently         decided     this

issue .    United States v . Mathis , 932 F . 3d 242 , 266 (4th Cir . 2019)

("Accordingly ,           we conclude that Hobbs Act robbery constitutes a

crime     of    violence         under       the       force       clause    of    Section       924 (c) . " )

(citing United States v . Garcia-Ortiz , 904 F . 3d 102 , 109 (1st Cir .

2018) ;    United States v .                Hill ,      890    F . 3d 51 ,        60    (2d Cir .    2018) ;

United States v . Rivera , 847 F . 3d 847 , 849 (7th Cir . 2017) ; In re

Fleur , 824 F . 3d 1337 , 1340-41 (11th Cir . 2016)) .

        Therefore ,        in light of Mathis ,                     defendant ' s        first    claim is

without merit .

        Petitioner claims his plea agreement and indictment did not

encompass brandishing a firearm .                           Petitioner ' s indictment charged

as Count Seven that he , with others , " did use and carry a firearm ,

and did possess said firearm in furtherance of                                         [Count Six] ,      and

did aid and abet each other in so doing ," in violation of 18 U. S . C .

§§    924(c) (1) (A) and 2 .               [DE #2].         Petitioner entered a guilty plea

to    using ,        carrying ,       and      brandishing           a     firearm       during     in    and

relation        to    a   crime       of    violence ,         and       aiding        and   abetting ,    in

violation            of    18     u. s . c .       §   924 (c) (1) (A) (ii)             (Count      Seven) .

Petitioner was then sentenced to seven years on Count Seven .                                             The

Supreme Court has held " because the fact of brandishing aggravates

the     legally           prescribed           range          of     allowable           sentences ,       it

                                                        3
constitutes an element of a separate , aggravated offense that must

be found by the jury ,                 regardless of what sentence the defendant

might have         received if a different                  range had been applicable ."

Alleyne v . United States , 570 U. S . 99 , 115 (2013) .                               Even assuming

Alleyne would apply to the facts of petitioner ' s case , Alleyne has

not been made retroactive by the Supreme Court .                                United States v.

Cornette ,        932    F . 3d     204 ,   210     (4th   Cir .    2019) .        Therefore ,      as

petitioner ' s judgment became final more than three years prior to

the Supreme Co urt ' s decision in Alleyne , Alleyne does not afford

reli e f t o petitioner .              Therefore , this argument is witho u t merit .

                                             CONCLUSION

         For the foregoing reasons , petitioner ' s motion ,                           [DE #156] , is

DENIED .         Petitioner ' s motion to extend time to file supplemental

briefing ,        [DE #177] , is DENIED AS MOOT .                  The clerk is directed to

cl o se this case .

        A certificate             of   appealabili ty        sha l l    not      issue    absent    "a

substantial showing of the denial of a constitutional right ." 28

U. S . C .   §   2 2 53(c) (2 ) .       A petitioner         satisfies         t his    standard by

demo nstrating           that        reas o nable       jurists        would      find       that   an

assessment o f the c o nstitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable .         Miller - El v . Cockrell ,             537 U. S .    322 ,    336 - 38    (2003) ;

Slack v . McDaniel , 529 U. S . 473 , 484 (2000) ; Rose v . Lee , 252 F . 3d

676 , 683 ( 4th Cir . 2001) .               A reasonable jurist would not find this

                                                    4
court ' s    dismissal   of   Petitioner ' s   §   2255   Motion   debatable .

Therefore , a Certificate of Appealability is DENIED .
                 ~
      This    _IL   day of September   20190,,.,

                              ~~
                               Senior United States District Judge
At Greenville , NC
#35




                                       5
